October 27, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                        MARTHA JANE TAYLOR, Appellant

NO. 14-11-00161-CV                      V.

CASEY CRABTREE, BRITTANY A. MCCLAIN, DAVID CURTIS AND BARBARA
                        CURTIS, Appellee
                      ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the judgment
signed by the court below on December 1, 2010. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that each party shall pay its costs incurred by reason of this
appeal.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.